Order filed October 16, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-14-00262-CV
                                   __________

         LANDMARK AMERICAN INSURANCE CO. AND
        SENECA SPECIALTY INSURANCE CO., Appellants

                                        V.
   EAGLE SUPPLY & MANUFACTURING L.P. F/K/A EAGLE
   CONSTRUCTION & ENVIRONMENTAL SERVICES, L.P.,
        AND METEX DEMOLITION, LLC, Appellees


                      On Appeal from the 91st District Court
                               Eastland County, Texas
                       Trial Court Cause No. CV-1242617A


                                     ORDER
      On October 1 and 2, 2014, Appellants, Landmark American Insurance Co.
and Seneca Specialty Insurance Co., filed petitions for permissive appeal in this
court. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2014);
TEX. R. APP. P. 28.3.     In the petitions, Appellants ask this court to review
interlocutory orders denying their motions for summary judgment. Appellants have
established that they are entitled to a permissive appeal under the requirements of
Section 51.014(d), Rule 28.3, and TEX. R. CIV. P. 168. Specifically, the trial court
granted permission for the appeal of the interlocutory orders in separate written
orders.   See TEX. R. CIV. P. 168.       Additionally, the trial court’s permission
identifies the controlling questions of law and states why an immediate appeal may
materially advance the ultimate termination of the litigation. Id.
      We agree that the orders to be appealed involve controlling questions of law
as to which there is a substantial ground for difference of opinion and that an
immediate appeal from the orders may materially advance the ultimate termination
of the litigation. See CIV. PRAC. & REM. 51.014(d). Accordingly, we grant the
petitions for permissive appeal on the issues specified in the trial court’s orders as
set forth below.
      With regard to the appeal filed by Landmark American Insurance Co.:
             1. Whether Eagle lacks standing to pursue its claims against
                Landmark;

             2. Whether Eagle can sue Landmark as a third-party claimant
                to the Policy; and

             3. Whether Metex materially breached the Policy so as to
                preclude coverage for Eagle.

      With regard to the appeal filed by Seneca Specialty Insurance Co.:
             1. Whether as judgment creditor Eagle is precluded from
                coverage under the Seneca policy because Metex materially
                breached policy conditions and prejudiced Seneca as a
                matter of law;

             2. Whether Metex’s assignment of its claim against Seneca is
                void on public policy grounds; and
                                          2
             3. Whether Eagle has standing to assert a common law and
                statutory bad faith claim against Seneca.

      Pursuant to Rule 28.3(k), Appellants’ notices of appeal are deemed to have
been filed under Rule 26.1(b) on the date of this order. See TEX. R. APP. P.
26.1(b).   The appeal will be governed by the rules applicable to accelerated
appeals. See TEX. R. APP. P. 28.3(k). The appellate record must be filed in this
court within ten days after the date of this order. See TEX. R. APP. P. 26.1(b),
28.1(e), 35.1(b). Appellants’ briefs will be due for filing twenty days after the
filing of the appellate record in this appeal, and Appellees’ briefs will be due for
filing twenty days after the filing of Appellants’ briefs. See TEX. R. APP. P.
28.1(e), 38.6(a).


                                                   PER CURIAM


October 16, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3